DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 and 16 are objected to because of the following informalities:
As per claim 1, the limitation “the summing circuit is connected to the compensation circuit and a common voltage output terminal, and configured to superimpose at least two compensation signals output by the compensation circuit and output through the common voltage output terminal” should be “the summing circuit is connected to the compensation circuit and a common voltage output terminal, and is configured to superimpose at least two compensation signals outputted by the compensation circuit and to output the superimposed at least two compensation signals through the common voltage output terminal”.
As per claim 2, the limitation “the proportional compensation sub-circuit is connected to the difference circuit and the summing circuit, and configured to inversely amplify the difference value signal output by the difference circuit; the integral compensation sub-circuit is connected to the difference circuit and the summing circuit, outputted by the difference circuit; the integral compensation sub-circuit is connected to the difference circuit and the summing circuit, and configured to perform an integration processing on the difference value signal outputted by the difference circuit to control accuracy of the common voltage; and the differential compensation sub-circuit is connected to the difference circuit and the summing circuit, and configured to generate an adjustment signal according to the difference value signal outputted by the difference circuit to adjust the common voltage”.
As per claim 16, the limitation “superimposing, by the summing circuit, at least two compensation signals output by the compensation circuit to obtain a common voltage which is compensated, outputting the common voltage through the common voltage output terminal” should be “superimposing, by the summing circuit, the at least two compensation signals outputted by the compensation circuit to obtain a common voltage which is compensated, and outputting the compensated common voltage through the common voltage output terminal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (US 20160149574).
As per claim 1, Cui discloses a common voltage calibration circuit (Abstract), comprising a difference circuit (Fig. 6, #510B), a compensation circuit (#510) and a summing circuit (#510A; [0042]);
wherein the difference circuit (Fig. 7B) is connected to a common voltage input terminal (i.e., common voltage input terminal at #Vcom) and a common voltage feedback terminal (i.e., common voltage feedback terminal at #ΔV), and configured to perform a difference processing on a common voltage (#Vcom) provided by the common voltage input terminal (i.e., common voltage input terminal at #Vcom) and a feedback common voltage (#ΔV) provided by the common voltage feedback terminal (i.e., common voltage feedback terminal at #ΔV) to output a difference value signal (i.e., Vcom-(mΔT)/n; [0063]);
the compensation circuit (#510) is connected to the difference circuit (#510B) and the summing circuit (#510A), and configured to receive the difference value signal and compensate the common voltage based on the difference value signal ([0046]-[0054]; [0063]); and
the summing circuit (Fig. 7C, #A750) is connected to the compensation circuit (#A730 and #A740) and a common voltage output terminal (i.e., voltage output terminal 
As per claim 3, Cui discloses the common voltage calibration circuit according to claim 1, wherein the difference circuit (Fig. 7B) comprises a first amplifier (#Op Amp), a first resistor (#R3), a second resistor (#R2), a third resistor (#R5) and a fourth resistor (#Rf2);
one terminal of the first resistor (#R3) is connected to the common voltage feedback terminal (i.e., common voltage feedback terminal at #ΔV), another terminal of the first resistor (#R3) is connected to an inverting input terminal (#2) of the first amplifier (#Op Amp);
one terminal of the second resistor (#R2) is connected to the common voltage input terminal (i.e., common voltage input terminal at #Vcom), another terminal of the second resistor (#R2) is connected to a non-inverting input terminal (#3) of the first amplifier (#Op Amp);
one terminal of the third resistor (#R5) is connected to the non-inverting input terminal (#3) of the first amplifier (#Op Amp), another terminal of the third resistor (#R5) is grounded (#GND); and
one terminal of the fourth resistor (#Rf2) is connected to the inverting input terminal (#2) of the first amplifier (#Op Amp), another terminal of the fourth resistor (#Rf2) is connected to an output terminal (#6) of the first amplifier (#Op Amp).
As per claim 15, Cui discloses a display device (i.e., liquid crystal display), comprising a display panel (i.e., liquid crystal display panel) and the common voltage 
As per claim 16, Cui discloses a driving method of the common voltage calibration circuit ([0005]) according to claim 1, comprising:
performing, by the difference circuit (Fig. 7B), a difference processing on the common voltage (#Vcom) and the feedback common voltage (#ΔV) and outputting the difference value signal (i.e., Vcom-(mΔT)/n; [0063]);
performing, by the compensation circuit, inverse amplification, integration, and/ordifferential adjustment on the difference value signal to compensate the common voltage ([0046]-[0054]; [0058]; [0063]); and
superimposing, by the summing circuit (Fig. 7C, #A750), at least two compensation signals output by the compensation circuit (#A730 and #A740) to obtain a common voltage which is compensated, outputting the common voltage through the common voltage output terminal (i.e., voltage output terminal of #A750; [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Lee (US 20160117988).
As per claim 14, Cui discloses the common voltage calibration circuit according to claim 1.
However, Cui does not explicitly teach a circuit board, comprising the common voltage calibration circuit.
Lee teaches a circuit board (Fig. 8, #S-PCB-1), comprising the common voltage calibration circuit (#400; [0104]; [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the common voltage calibration circuit of Cui implemented on the circuit board disclosed by Lee so that the common voltage calibration circuit can be easily implemented on the circuit board at low cost.
Allowable Subject Matter
Claims 2, 4-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a common voltage calibration circuit comprising a difference circuit, a compensation circuit and a summing circuit does not teach or fairly suggest the compensation circuit comprises at least two of a proportional compensation sub-circuit, an integral compensation sub-circuit and a differential compensation sub-circuit; the proportional compensation sub-circuit is connected to the difference circuit and the summing circuit, and configured to inversely amplify the difference value signal output .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622